DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 5/3/21. Claim 1 has been amended. Claims 9-20 are withdrawn. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered and accepted. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 as entered on 11/23/20 reads:  
"A method, comprising:
receiving, at an off-board computer that is remote from a vehicle, sensor data from a portable device onboard the vehicle, the sensor data including first sensor data from internal sensors of the portable device and second sensor data from external sensors onboard the vehicle;

sending the information to a-the portable computer onboard the vehicle, the portable computer being configured to render the information on a display."

Claim 1 submitted on 5/3/21, however, reads: 
"A method, comprising:
a portable device onboard the vehicle, the sensor data including first sensor data from internal sensors of the portable device and second sensor data from external sensors onboard the vehicle external to the portable device;
determining, with the off-board computer in response to the sensor data, information relating to the sensor data that assists an operator of the vehicle in piloting the vehicle; and
sending the information to the portable computer onboard the vehicle, the portable computer being configured to render the information on a display in an application, the application including a travel display system, a synthetic vision system, a weather system, and a travel plan system.

For purposes of this examination therefore, Examiner will interpret the claim as reading: 
"A method, comprising:
external to the portable device;
determining, with the off-board computer in response to the sensor data, information relating to the sensor data that assists an operator of the vehicle in piloting the vehicle; and
sending the information to a-the portable computer onboard the vehicle, the portable computer being configured to render the information on a display in an application, the application including a travel display system, a synthetic vision system, a weather system, and a travel plan system."
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi (US 8,220,038 B1) in view of Foster (US 8,515,658 B1) and further in view of Knueuper (US 2015/0356873 A1).

claim 1, Lucchesi discloses a method (see e.g. at least Abstract, Fig. 5-9, and related text), comprising:	receiving, at an off-board computer that is remote from a vehicle (e.g. at least ground computers, ground controllers, desktop computer, personal computer, workstation, minicomputer, midrange computer, mainframe computer, microprocessor devices, personal handheld computers, personal digital assistants, interfaces 240-276, processors 220, computers, microprocessor devices, personal handheld computers, personal digital assistants, wireless telephones, see e.g. at least 3:13-3:26, 3:53-4:5; 9:30-38, 17:29-33, 60-18:3, Fig. 1, 2, and related text, illustrating and describing a plurality of off-board computers remote from and in bidirectional communication with each of a plurality of vehicles), sensor data from onboard the vehicle, the sensor data including first sensor data and second sensor data from external sensors onboard the vehicle external to the portable device (e.g. at least aircraft sensors, see e.g. at least 3:25-26, 10:39-65, 22:26-42, Fig. 2, 5, 8A-8B, and related text);	determining, with the off-board computer in response to the sensor data, information relating to the sensor data that assists an operator of the vehicle in piloting the vehicle (id., see also e.g. at least 2:66-3:34, 24:33-39, Fig. 10, and related text, supporting flight management by communicating flight plan change requests, position reports, clearances, controller instructions, and weather information, enabling aircraft operators to evaluate received communications and modify flight plans in real time); and	sending the information to a portable computer onboard the vehicle (e.g. at least communication manager processors 220, router 230, security processors 250, terminal, laptop computers, electronic circuit cards, electronic units, see e.g. at least 9:30-38, 
Additionally, Foster teaches limitations not expressly disclosed by Lucchesi including namely: receiving, at an off-board computer that is remote from a vehicle (see e.g. at least flight control computer 246, flight control tower 228, Fig. 2, and related text), sensor data from a portable device onboard a vehicle (see e.g. at least 5:35-59, Fig. 2, and related text, describing activation of an electronic flight bag (EFB) 202 input control, and transmitting navigational charts from the EFB 202 to selected recipients including e.g. an off-board flight control computer 246), the sensor data including first sensor data from internal sensors of the portable device (id.) and second sensor data from external sensors onboard the vehicle (id., wherein the navigational charts comprise on-board sensor and portable EFB data).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Lucchesi by configuring receiving, at an off-board computer that is remote from a vehicle, sensor data from a portable device onboard the vehicle, the sensor data including first sensor data from internal sensors of 
Additionally, Knuepper  teaches limitations not expressly disclosed by Luccesi including namely: a synthetic vision system (see e.g. at least p. 23-24, 44, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Luccesi by configuring a synthetic vision system as taught by Knuepper in order to enhance a real time view by projecting a synthetic view to display objects obscured at night or when flying through clouds or for that obscure visible light (Knuepper: p. 44).

Regarding claim 2, Lucchesi discloses that the sensor data includes an identifier corresponding to at least one of the vehicle, an owner of the vehicle, and the operator (Lucchesi: see e.g. at least 4:33-37).

Regarding claim 3, Lucchesi discloses that at least one of the determining the information and the sending the information is performed in response to the identifier being determined to correspond to a subscriber (Lucchesi: id.).

claim 4, Lucchesi discloses that the receiving the sensor data includes receiving encrypted data including the sensor data (Lucchesi: see e.g. at least Abstract, Fig. 6-9, and related text).

Regarding claim 5, Lucchesi discloses that the sending the information includes encrypting the information as encrypted information and sending the encrypted information (Lucchesi: see e.g. at least Abstract, Fig. 6-9, and related text).

Regarding claim 6, Lucchesi discloses that the information includes at least one of: 
a position of the vehicle with respect to a travel route, at least one travel direction, at least one cue that instructs the operator of the vehicle to change a direction of the vehicle, weather data proximate to at least one of the vehicle and a future travel route of the vehicle, a location of at least one other vehicle, a ground proximity warning, and a collision alert (Lucchesi: id., 2:66-3:1, 3:30-64, 4:62-5:3).

Regarding claim 7, Lucchesi discloses receiving, at the off-board computer, travel plan data from the portable computer onboard the vehicle (Lucchesi: see e.g. at least 2:66-3:34, 24:33-39, Fig. 10, and related text).

Regarding claim 8 Lucchesi discloses generating a travel route (Lucchesi: see also e.g. at least 2:66-3:34, 24:33-39, Fig. 10, and related text); and.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/CHARLES J HAN/Primary Examiner, Art Unit 3662